Plaintiffs in error were indicted, tried and convicted in the Criminal Court of Record of Hillsborough County, for receiving and concealing stolen property, knowing it to be stolen. They were sentenced to imprisonment in the State Penitentiary for a term of one year and seek to be relieved of this judgment on writ of error.
The assignments of error are numerous and challenge the excusing of certain jurors for cause, permitting certain counsel to question the witnesses, introduction and rejection of evidence, motion for severance as to defendant Zahas, refusal to hear evidence on defendants' motion for continuance, refusal of motion for directed verdict as to defendants and the refusal of instructions requested in behalf of defendants.
All assignments have been thoroughly presented and we have examined the basis of each carefully. To elaborate on them would require a lengthy opinion that would serve no useful purpose since the questions raised have been frequently settled in previous adjudications of this Court. Some irregularities were doubtless committed in the trial, but on the whole showing made we are unable to say that the trial court abused his discretion or that prejudicial error was committed. The evidence amply supports the verdict, and the judgment is affirmed.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion. *Page 999